Appeal Dismissed and Memorandum Opinion filed August 2, 2018.




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-18-00468-CV

                     IN THE INTEREST OF K.A.P., A CHILD

                      On Appeal from the 311th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2015-57994

                    MEMORANDUM OPINION

      This appeal is from an order signed May 23, 2018. No clerk’s record has been filed.
The clerk responsible for preparing the record in this appeal informed the court appellant
did not make arrangements to pay for the record.
      On June 27, 2018, notification was transmitted to all parties of the court’s intention
to dismiss the appeal for want of prosecution unless, within fifteen days, appellant paid
or made arrangements to pay for the record and provided this court with proof of payment.
See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.

                                       PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.